Citation Nr: 1536249	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-28 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a cardiovascular disorder.  

5.  Entitlement to service connection for a sleep disorder.  

6.  Entitlement to service connection for a esophageal disorder.  

7.  Entitlement to service connection for a stomach disability.  

8.  Entitlement to service connection for a liver disorder with complications.  

9.  Entitlement to service connection for right hip arthritis.  

10.  Entitlement to service connection for erectile dysfunction.  

11.  Entitlement to service connection for a kidney disorder.  

12.  Entitlement to service connection for diabetes mellitus, type II.  

13.  Entitlement to service connection for a lung disability to include chronic obstructive pulmonary disease (COPD).  

14.  Entitlement to service connection for pancreatitis.  

15.  Entitlement to service connection for a left hip disability.  

16.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder, to include allergic dermatitis.  

17.  Entitlement to a compensable rating for a scar of the left buttock.  

18.  Entitlement to an increased rating for varicose veins of the left leg, currently evaluated as 10 percent disabling prior to August 18, 2010 and 40 percent thereafter.  

19.  Entitlement to an initial rating in excess of 70 percent for major depressive disorder prior to May 28, 2009.  

20.  Entitlement to an effective date prior to January 11, 1991, for the grant of service connection for major depressive disorder, to include whether there was clear and unmistakable error (CUE) in RO decisions dated in September 1968, November 1977, and August 1989.  



REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from December 1965 to September 1967.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal following a June 2007 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  Jurisdiction over the Veteran's claims folders is currently with the VA regional office (RO) in Reno, Nevada.  

By way of history, in an April 2007 decision the Board granted service connection for major depressive disorder as an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  In a June 2007 rating decision, the AMC implemented the Board's award and granted service connection for the disability and assigned a 50 percent rating effective June 15, 2000.  (Parenthetically, the AMC mistakenly used the word "psychotic" instead of "psychiatric" in identifying the disability for which service connection was granted.)  

In July 2007, the Veteran filed a notice of disagreement (NOD) with the rating assigned and the effective date of the grant of service connection.  In July 2009, the RO issued the Veteran a statement of the case (SOC) related to the issue of an effective date prior to June 15, 2000.  Otherwise, in a July 2009 rating decision, the RO increased the Veteran's disability rating for major depressive disorder from 50 percent to 70 percent effective June 15, 2000.  It also awarded the Veteran a total disability rating based on individual unemployability (TDIU) also effective June 15, 2000.  In the rating decision and the notice letter to the Veteran, the RO commented that the 70 percent rating was a full grant of the benefit sought on appeal and no further action would be taken with regard to the Veteran's appeal for a higher initial rating than 50 percent for major depressive disorder.  

Subsequently, in a January 2011 rating decision, the RO awarded an earlier effective date for the grant of service connection for major depressive disorder to January 11, 1991.  It also made the award of a TDIU effective January 11, 1991.  The RO indicated that the new effective date assigned was a full grant of the benefit sought on appeal.  The Veteran argued that an earlier effective date was warranted; he expressed disagreement with the January 2011 rating decision.  The RO issued an SOC and the Veteran later submitted a timely VA Form 9 (Appeal to Board of Veterans' Appeals).  The Board notes that notwithstanding the above, the current appeal related to an earlier effective date is the result of the Veteran's disagreement with the effective date assigned for his major depressive disorder in the June 2007 rating decision.  That issue was perfected per a September 2009 VA Form 9.  

Also, in his July 2007 NOD referenced above, the Veteran stated, in particular:

I do disagree about the 50% for the service connection for my major depressive disorder.  I feel because of the continual issue of suicidalness [sic], the depression, and not being able to work or have a relationship with my faimily [sic], I should be 70% or more.  

As previously mentioned, in the July 2009 rating decision the RO increased the Veteran's disability rating for major depressive disorder from 50 percent to 70 percent.  In the rating decision the RO indicated in bold print the following:

Note: As you indicated that you feel your condition warrants an evaluation of 70% or more, this decision is considered a full grant of benefits and fully resolves your appeal on this issue.  

Neither the Veteran nor his attorney responded to the RO's notice regarding the 70 percent rating being a full grant of the benefit sought on appeal.  With that said, the Board notes that a claimant is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As noted above, the Veteran reported in his NOD that he believed he deserved a 70 percent rating "or higher."  While the Veteran would appear to have implicitly withdrawn his NOD by his lack of response to the RO's notice in the July 2009 rating and August 2009 letter, he has not expressly done so under 38 C.F.R. §20.204 (2015) (an appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing).  Thus, the Board finds that the Veteran's appeal for higher initial rating for major depressive disorder is still on appeal prior to May 28, 2009 (the effective date of the grant of a 100 percent rating for major depressive disorder).  The need for the RO to issue the Veteran an SOC is discussed in the Remand, below.  

Finally, the Board notes that in August 2008, the Veteran submitted a statement in which he noted, in particular, 

I would like to submit this additional information to increase my claim for my Agent Orange exposure when in the Vietnam War.  

I am now experiencing circulatory and cardiovascular problems, lung problems, type II diabetes, kidney, liver and pancreas complications[, and stomach and esophagus.]  

In a VA Form 119 (Report of Contact) later in August 2008, it was noted that the Veteran was claiming service connection for diabetes mellitus due to Agent Orange exposure in addition to chronic obstructive pulmonary disorder (COPD).  In an October 2009 rating decision, the RO considered 20 claims and denied issues related to both service connection and also increased ratings.  In August 2010, the RO received a statement from the Veteran which noted:

In regards to my recent claim for diabetes, my Agent Orange, and my leg etc.  I do not agree with your decision as I have a current diagnosis of diabetes and my leg is much worse than the 10% that I receive.  I would like everything to be re-evaluated as it is [ ] connected to my Agent Orange exposure.  

It would appear to the Board that the Veteran's statement was an NOD to the October 2009 rating decision.  It is unclear, however, if the Veteran is appealing certain claims or all 20.  The Board notes that under 38 C.F.R. § 19.26 (b) (2015), which was in effect at the time of the Veteran's NOD, where VA receives a written communication expressing dissatisfaction or disagreement with an adverse decision, but VA cannot clearly identify that communication as expressing an intent to appeal, or VA cannot identify which denied claim(s) the claimant wants to appeal, VA will contact the claimant to request clarification of the claimant's intent.  Id.  

In the present case, the RO appears not to have attempted to clarify the intent of the Veteran's August 2010 statement.  Whether the Veteran was attempting to appeal the October 2009 rating decision or requesting VA to re-evaluate the claims is open to debate.  In such a situation, the Veteran's intent should be clarified.  Id.  The Board, therefore, will accept that the 20 claims decided were appealed.  Therefore, an SOC should be issued as is discussed in the Remand, below.  If the Veteran did not intend to appeal some or all of the 20 claims decided, he can limit those he does or does not wish to appeal per his substantive appeal/VA Form 9, if such is timely filed.  

The issues on appeal other than entitlement to an effective date prior to January 11, 1991 for the grant of service connection for major depressive disorder, to include whether there was CUE in September 12, 1968, November 22, 1977, and August 4, 1989 RO decisions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  






FINDINGS OF FACT

1.  In a September 12, 1968 RO decision, the Veteran's claim for service connection for a nervous condition was denied on the grounds that the evidence did not demonstrate that the disability was either incurred in or aggravated by service; the RO notified the veteran of its decision and of his appellate rights but he did not initiate an appeal within one year.  

2.  In November 22, 1977 and August 4, 1989 RO decisions, the Veteran's claim for service connection for a nervous condition was denied on the grounds that new and material evidence had not been received to warrant reopening the Veteran's claim of service connection for a nervous condition; the RO notified the Veteran of its decision and of his appellate rights but he did not initiate an appeal within one year for either decision.  

3.  The Veteran has not established that the correct facts were not before the RO at the time of the September 12, 1968 RO decision, or that the RO incorrectly applied applicable statutory and regulatory provisions existing at the time with regard to a claim of service connection for a nervous condition.  

4.  The Veteran has not established that the correct facts were not before the RO at the time of the November 22, 1977 and August 4, 1989 RO decisions, or that the RO incorrectly applied applicable statutory and regulatory provisions existing at those times with regard to the petition to reopen the claim of service connection for a nervous condition.  

5.  On January 11, 1991, VA received a statement from the Veteran in which he requested to reopen a claim of service connection for PTSD.  

6.  There is a lack of written communication received prior to January 11, 1991 and after the prior denial in August 4, 1989 that may be construed as a formal or informal claim to reopen.  


CONCLUSIONS OF LAW

1.  The September 12, 1968 RO decision that denied service connection for a nervous condition was not clearly and unmistakably erroneous. 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. § 3.105(a) (2015).  

2.  The November 22, 1977 RO decision that found new and material evidence had not been received to reopen a claim of service connection for a nervous condition was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).  

3.  The August 4, 1989 RO decision that found new and material evidence had not been received to reopen a claim of service connection for a nervous condition was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).  

4.  The criteria for the assignment of an effective date prior to January 11, 1991 for the grant of service connection for major depressive disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes at the outset that, as a general rule, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015). 

Neither the duty to notify nor the duty to assist provisions applies to claims of CUE in prior rating decisions.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

Otherwise, with respect to the Veteran's claim for an earlier effective date, the Board finds that all notification action needed has been accomplished to make a decision on the claim for an effective date prior to January 11, 1991 for the grant of service connection for major depressive disorder.  

In a March 2005 letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying claim for service connection for a psychiatric disorder.  In the letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records.  Subsequently, a March 2006 letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Notwithstanding the above, once a claimant disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2015); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand of the claim for an earlier effective date for further notification of how to substantiate the claim is not necessary.

There is also no indication that any additional action is needed to comply with the duty to assist in connection with the claim for an earlier effective date on appeal.  The Veteran's service treatment records (STRs) have been obtained and associated with the claims folders, as have VA and private treatment records.  Furthermore, the outcome of the appeal for an earlier effective date turns on a determination as to the date that a claim was filed and whether a prior adverse decision became final.  Thus, there is no reason to obtain a medical examination or opinion.  The Veteran and his representative have also provided argument with respect to the Veteran's claim on appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  

II. Analysis

Clear and Unmistakable Error

A claim of CUE is a collateral attack on a final decision by an RO or the Board.  Each theory of CUE is a separate claim.  Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (en banc).  There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The claimant must provide some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

To establish CUE in a final decision of an RO, a claimant must show that (1) either the correct facts known at the time were not before the adjudicator, or that the law then in effect was incorrectly applied, and (2) had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999).  A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE claim.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  Fugo, 6 Vet. App. at 44.  Nor does CUE include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005); 38 C.F.R. § 20.1403(e) (2015).  Moreover, the failure to address a specific regulatory provision involves harmless error unless it is shown that the outcome would have been "manifestly different" had it been addressed.  Fugo, supra.  

In a September 2009 statement, the Veteran's attorney alleged CUE in the September 12, 1968 decision.  He argued the following:

At the time of the first [r]ating [d]ecision in September 1968, the VARO did not have the [STRs] showing the veteran's complaint of depression and subsequent referral to the mental hygiene clinic.  At the time of the June 2007 [r]ating decision, those records had been obtained.  See that decision subcategory called "Evidence."  It shows that the Regional Office considered [STRs] dated between 12/15/65 to 9/17/67.  

Based on the above statement, the Veteran's attorney is arguing that the correct facts known at the time (i.e. as contained in the STRs) were not before the RO on September 12, 1968.  It was also argued by the attorney that if, in fact, the RO did have all the Veteran's STRs before it at the time of the September 12, 1968 decision, then it committed error when it failed to note the existence of STRs substantiating the Veteran's claim.  In this regard, the attorney would appear to be arguing that the Veteran's claim for a "nervous condition" at that time included a claim for a depressive disorder/major depressive disorder.  Otherwise, in his above noted June 2010 statement, the attorney offered an additional general argument that:

It is clear that major depression arising from service, or within the one year presumptive period for chronic conditions, was repeatedly and reasonably raised by the evidence-not only at the time the veteran filed his January 1991 claim, but well before.  

The above statement is accepted as an argument that the RO failed to properly consider applicable statutory presumptions, in particular, 38 C.F.R. §§ 3.307 and 3.309 when it adjudicated the Veteran's claim on September 12, 1968.  

Otherwise, with respect to later RO decisions in November 22, 1977 and August 4, 1989, the attorney does not appear to have made any specific argument of error related to the RO's decisions at those times.  Nonetheless, in the above referenced June 2010 statement the attorney noted that the Veteran did not ". . . waive his right to address the issue of [CUE] in the rating decision which denied him service connection for his mental disorder in 1968, 1977, or 1988."  In an October 2011 SOC, the RO considered the issue of CUE in the September 12, 1968, November 22, 1977, and August 4, 1989 RO decisions.  

With respect to the evidence of record, the Veteran's service treatment records (STRs) reflect that a report of medical history and examination at entrance to active service, dated in October and December 1965, reflect no defects, abnormalities, diagnoses, or other findings concerning any psychiatric disorders.  The Veteran was treated for complaints of depression during active service.  An April 1966 entry notes that he was very depressed.  The entry indicates that he had used narcotics for three years.  He was referred to mental hygiene.  An entry from mental hygiene shows that the veteran was treated for complaints of depression.  The provisional diagnosis was of drug addiction.  The type of drug, and whether it was a legal, diagnosed drug, or an illegal drug, was not specified.  A final diagnosis recorded in June 1966 shows that the veteran was diagnosed with a severe antisocial personality which had existed prior to service.  There are no further entries concerning his mental condition.  

In a report of medical history and examination at discharge, dated in September 1967, there were no defects, abnormalities, diagnoses, or other findings concerning any psychiatric disorder-including personality deviation.  In the report of medical history, the Veteran reported that he had not suffered in the past or at that time from depression, excessive worry or nervous trouble of any sort.  The Veteran did not list any hospitalizations.  The examiner noted that the Veteran's medical history had been reviewed and had been found to be clinically insignificant.

The Veteran filed a claim for service connection for a "nervous condition" in June 1968.  At that time, he also reported having been treated in service at the "British Army Hospital" in Hong Kong and also at the 6th Convalescence Hospital at Cam Rahn Bay, Vietnam.  A VA (Brooklyn, New York) hospital summary, dated from May 1968 to June 1968, identified the Veteran as having been treated for anxiety reaction with depression.  The hospital report notes that at the time of admission, the Veteran was noted to be anxious, tense, and somewhat depressed.  

In the above noted September 12, 1968 RO decision, the Veteran's claim of service connection for a nervous condition was denied.  The RO noted the VA hospital summary and further stated:

[Service connection] for urticaria, back condition, and anxiety reaction is denied since there is no evidence of complaint of or treatment for these conditions in service, nor were they found at separation.  

The Veteran was notified of the RO's decision denying his claim for a "nervous condition" in a September 20, 1968 letter.  He was provided his appellate rights but did not appeal the decision nor was new and material evidence submitted within the one-year appeal period.  In the September 20, 1968 letter, the RO also notified the Veteran of the following:

State specifically the dates, places and names of any facilities during service where you received treatment.  A thorough search for records will then be made upon receipt of such information.   

(Parenthetically, a review of the record on appeal does not reflect that the Veteran replied to the RO's request at the time of the September 1968 notice letter for additional information concerning in-service treatment.  Later, in December 2002, the Veteran provided the RO with a release of medical information form (VA Form 41-4142) for a doctor who reportedly had treated him in Hong Kong in 1967.  The RO's initial and follow up request for records from the doctor were not answered.  The Veteran was apprised of this fact in September 2003.)

On October 13, 1977, the RO received from the Veteran's then representative an October 1977 statement from a private doctor.  The representative noted in a cover sheet with the doctor's statement that the evidence was being submitted to "be used as a basis for service connection for nervous condition."  In the statement the physician noted that he had treated the Veteran in early 1968 for a nervous disorder and had given the Veteran Thorazine prior to the Veteran's VA hospitalization in May 1968.  

In a November 16, 1977 deferred rating decision, the RO noted that a reopened claim for a "nervous condition" had been filed.  The RO considered the private doctor's statement and found the statement not to be new and material evidence showing that the Veteran's nervous condition was incurred in service.  The RO again considered the Veteran's STRs but did not find that the Veteran had been treated for a nervous condition in service.  As such, the RO found the September 12, 1968 decision disallowing service connection for "anxiety neurosis" was confirmed and continued.  In a November 22, 1977 letter, the RO notified the Veteran and his representative that it had denied the Veteran's claim for service connection for a nervous condition.  At that time, the RO again notified the Veteran, in particular, that his STRs had not shown treatment for a nervous condition nor had a nervous condition been noted during a medical examination at separation from service.  The Veteran did not appeal the RO's decision per the November 22, 1977 letter, nor was new and material evidence submitted within the one-year appeal period.  

The Board is mindful in this instance that the November 22, 1977 RO letter did not include any reference to VA Form 21-4107 (Your Rights to Appeal Our Decision).  This form provided notice to claimants on their appellate rights.  The decision letter in September 1968 referenced VA Form 21-4107, as did, as discussed below, the August 4, 1989 decision letter.  With that said, there is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties).  The Veteran has not alleged that he did not receive the November 22, 1977 notice letter or that he was unaware of his right to appeal the RO's decision.  Thus, notwithstanding that the November 22, 1977 RO letter did not include reference to VA Form 21-4107, the Board concludes that the Veteran was provided notice of his appellate rights and the presumption of regularity has not been rebutted.  

Otherwise, on November 18, 1988, the RO received from the Veteran a VA Form 21-526 (Veteran's Application for Compensation and Pension).  In the section for the disability or disabilities being claimed, the Veteran had numerous entries to include a "neuro/psychiatric condition" as well as depression along with PTSD.  Associated with the Veteran's claim, the RO obtained VA treatment records which noted diagnoses of depression.  The Veteran was also provided a VA examination.  In the examiner's report, it was noted,

[The Veteran] was sent to a British Military Hospital 6 [months] before his discharge for several problems (skin problem, bleeding in his ears, confusion, [and] his nerves.  He thought he was going to be sent home but was sent back to Vietnam upon his discharge from the hospital.  

The examiner also noted:

[Veteran] has been previously diagnosed as anxiety reaction [with] depression.  Based on [Veteran's] history, previous chart and mental status examination, diagnosis of major depressive disorder is warranted.  

In a May 30, 1989 deferred rating decision, the RO discussed the above VA examination and the reported findings and conclusion.  It was noted, 

There is no evidence of a psychosis shown to a compensable degree within [first year] following separation.  The evidence is not considered new and material.   

In an August 4, 1989 decision letter, the RO notified the Veteran that his claim for a "nervous condition" had been previously denied.  The letter also informed the Veteran of the following:

After examining your recent claim for benefits, we find that it is essentially a duplicate of the claim you previously filed.  The evidence you submitted is not considered new and material.  Therefore, no change in our previous decision is warranted.  

The Board notes that the regulatory provisions extant in September 1968, November 1977, and August 1989 with respect to establishing service connection for a particular disability, were essentially the same as they are today.  Compare 38 C.F.R. §§ 3.303, 3.304 (1968), (1977), and (1989), with 38 C.F.R. §§ 3.303, 3.304 (2015).  That is to say that, in order to establish service connection for a particular disability, there must be evidence that establishes that such disability is traceable to disease or injury that began in or was aggravated by service. Id.  

At the time of the RO's initial September 12, 1968 decision, the Board concludes that the Veteran's STRs were available for review.  The Veteran's attorney has made reference to additional STRs having been reviewed by the RO in its June 2007 rating decision.  However, silence in a final RO decision made before February 1, 1990 cannot be taken as showing a failure to consider evidence of record.  Eddy v. Brown, 9 Vet. App. 52, 58 (1996).  The RO's discussion of the evidence in its September 12, 1968 decision reflects that it considered the Veteran's STRs at that time to include his service separation examination and history as well as the VA hospital summary.  The Board reasonably assumes that such consideration included review of those records that referenced the Veteran's report of being depressed.  In considering the evidence, and while not entirely clear to the Board, the RO may have interpreted the claim for service connection for a "nervous condition" (i.e., an anxiety-related disorder) as just that, and not a claim to include a depressive disorder.  While the Veteran's attorney has referenced the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), that case was not available for consideration at the time of the September 12, 1968 decision.  Otherwise, any allegation that the RO failed to properly interpret or give proper weight to both the STRs and the post-service VA hospital summary does not rise to the level of CUE.  

Otherwise, as noted above, the Veteran appears not to have made any specific allegations of error in the November 22, 1977 or August 4, 1989 RO decisions.  Still, it appears that the argument related to error in the September 12, 1968 decision also applies to the November 22, 1977 and August 4, 1989 RO decisions.  With respect to those decisions, the RO reviewed the available medical evidence of record to include the Veteran's STRs.  This evidence reasonably supports the RO's determination that new and material evidence had not been submitted.  The decisions were consistent with the law and regulations in effect at that time.  Thus, CUE is not shown on this basis.  Furthermore, to the extent that it is being argued that the evidence of record at the time of the November 22, 1977 and August 4, 1989 RO decisions should have persuaded the RO to reopen and grant the Veteran's claim, that is, the RO failed to properly interpret or give proper weight to both the STRs and the post-service VA hospital summary, does not rise to the level of CUE.  

With regard to the argument related to presumptive service connection, in September 1968, November 1977, and August 1989, as now, service connection could be presumed for certain chronic, tropical, or prisoner of war related diseases even though there was no evidence of such disease during a period of service; however, no condition other than those listed are considered chronic.  See 38 C.F.R. §§ 3.307(a), 3.309 (1968), (1977) and (1989).  The listed conditions at that time did not include a nervous condition, such as an anxiety disorder, or a disability such as a depressive disorder or major depressive disorder.  As the Veteran did not have one of the presumptive conditions, explicit consideration of a presumption of service incurrence under 38 C.F.R. §§ 3.307, 3.309 would not result in a manifestly different outcome.  Therefore, failure to explicitly address or consider presumptive service connection is not CUE.  

Therefore, to the extent the September 12, 1968, November 22, 1977, and August 4, 1989 RO determinations are alleged to be the product of CUE based on the RO's failure to consider relevant evidence before the RO at the time of the decision, the Board finds the Veteran's claim of CUE must fail.  Here, the RO considered the Veteran's available STRs and the other evidence of record at the time of the September 12, 1968, November 22, 1977, and August 4, 1989 decisions.  Thus, CUE is not shown on this basis.  To the extent that it is being argued that the evidence of record at the time of the above RO decisions should have persuaded the RO that the Veteran had a psychiatric disorder that was causally or etiologically linked to the service, this is simply an allegation that the rating board improperly weighed and evaluated the evidence, which may also not support a finding of CUE.  Fugo, 6 Vet. App. at 43-44.  

The Board also notes that while not specifically argued, the Board accepts that the Veteran's overall allegations of CUE in the August 4, 1989 RO decision include that the RO did not specifically address a new claim for service connection related to depression.  As noted above, in his application for benefits (VA Form 21-526), the Veteran's listed a number of disabilities to include depression, a neuropsychiatric condition, and PTSD.  

A claimant may assert that VA failed to adjudicate a reasonably raised claim in the context of a request for revision of a prior decision on the basis of CUE.  See Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005); Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (VA's failure to consider all aspects of a claim does not render its decision non-final but instead is properly challenged through a CUE motion).  

With respect to the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimant files more than one claim with the RO at the same time, if the RO acts on one of the claims but fails to specifically address the other, the second claim is deemed denied and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).  The United States Court of Appeals for Veterans Claims (Court), for its part, has held that, for a claim to be deemed denied, there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  The Court in Ingram interpreted Deshotel and Andrews to stand for the proposition that, where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim.  Id.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

As referenced previously, in the August 4, 1989 decision letter, the Veteran was informed that his claim for a "nervous condition" had been previously been denied.  The letter also informed the Veteran of the following: 

After examining your recent claim for benefits, we find that it is essentially a duplicate of the claim you previously filed.  The evidence you submitted is not considered new and material.  Therefore, no change in our previous decision is warranted.  

From the above language, in which the RO references the Veteran's claim for benefits (which would include depression) and also notes a review of the evidence, which includes diagnoses for depression and major depressive disorder, it is reasonable to expect the Veteran to deduce that his claim for depression had been denied.  Thus, in the August 4, 1989 decision letter, the RO provided enough information for the claimant to reasonably know that he would not be awarded VA benefits for his asserted disability as it related to depression.  

Therefore, given the facts before the RO in September 12, 1968, November 22, 1977, and August 4, 1989, undebatable error has not been shown.  Neither the Veteran nor the record suggests an error on the part of the RO that would have supported a grant of service connection at that time.  As such, CUE is not shown.  Fugo, 6 Vet. App. at 43-44  

Effective Date prior to January 11, 1991

On January 11, 1991, the RO received a statement from the Veteran in which he asked that his claim of service connection for PTSD be reopen.  Subsequently, as noted above, in an April 2007 decision, the Board granted service connection for major depressive disorder as an acquired psychiatric disorder, other than PTSD.  Ultimately, in a January 2011 rating decision, the RO awarded an effective date for the grant of service connection for major depressive disorder of January 11, 1991.  The RO's award accepted that the Veteran's claim of service connection for PTSD at that time, liberally encompassed symptoms of psychiatric illness, to include depression.  See Clemons, supra.  

The Veteran contends that the effective date of the award of service connection for his major depressive disorder should be the date of his original claim for service connection for a nervous condition, June 4, 1968.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Specifically, the effective date of a reopened claim is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

In the present case, because of the prior final decisions in September 12, 1968, November 22, 1977, and August 4, 1989, the claim by which the Veteran was granted service connection for a major depressive disorder was a claim to reopen a previously denied claim.  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).  

The evidence of record does not reflect any written communication from the Veteran prior to January 11, 1991 and after the prior August 4, 1989 denial, that may be interpreted as a formal or informal claim to reopen the previously disallowed claim for service connection for a nervous condition, to include depression.  Furthermore, the Board's review of the claims folders does not reflect that new and material evidence was submitted within one year of the August 4, 1989 RO decision that would vitiate the finality of the August 4, 1989 RO decision.  

The Veteran's attorney has made reference to additional STRs having been reviewed by the RO in its June 2007 rating decision.  He has argued that As such, 38 C.F.R. § 3.156(c)(1) (2015) is for application and the Veteran is entitled to an effective date back to the June 4, 1968 date of original claim.  The provisions of 38 C.F.R. § 3.156(c)(1) pertain to reconsidering claims based on newly discovered service department records and assigning an effective date as early as the date that the initial claim was filed (notwithstanding any final decisions).  

As discussed above, the RO had possession of the Veteran's STRs at the time of the September 12, 1968 RO decision.  Furthermore, silence in a final RO decision made before February 1, 1990 cannot be taken as showing a failure to consider evidence of record.  Eddy, supra.  Therefore, the Board finds that argument presented related to 38 C.F.R. § 3.156(c)(1) does not support the Veteran's claim for an earlier effective date.  Here, there are no additional STRs, or other relevant service records, that were located and reviewed subsequent to the September 12, 1968 RO decision.  

For the foregoing reasons, the Board finds that the Veteran did not attempt to reopen his claim for service connection for a nervous condition, which included depression, until a written request to do so was received on January 11, 1991.  That reopened claim was ultimately granted with the effective date assigned of January 11, 1991.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).  Accordingly, the criteria for an effective date earlier than January 11, 1991 for the grant of service connection for a major depressive disorder are not met.  


ORDER

The claim of CUE in a September 12, 1968 RO decision for the denial of service connection for a nervous condition is denied.  

The claim of CUE in a November 22, 1977 RO decision related to the denial of a petition to reopen a previously denied claim of service connection for a nervous condition is denied.  

The claim of CUE in an August 4, 1989 RO decision related to the denial of a petition to reopen a previously denied claim of service connection for a nervous condition is denied.  

An effective date prior to January 11, 1991 for the award of service connection for major depressive disorder is denied.  


REMAND

As discussed in the Introduction, above, notwithstanding the RO's grant of 70 percent for the service-connected major depressive disorder, the Veteran did not withdraw his NOD to the appeal of the initial 50 percent rating assigned for his service-connected major depressive disorder.  Thus, the Board finds that an initial rating in excess of 70 percent remains on appeal prior to May 28, 2009 (the effective date of the grant of a 100 percent rating for major depressive disorder).  As the Veteran has submitted an NOD but he has not received an SOC, the AOJ should take action to issue an SOC on Remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  

As also discussed in the Introduction, the Veteran's August 2010 statement, which appears to express disagreement with the denial of his claims in October 2009 rating decision, was not clarified.  See e.g. 38 C.F.R. § 19.26(b).  It was unclear to the Board if the Veteran was appealing just specific claims or if he was appealing all 20 claims that were considered by the RO at that time.  Without clarification of the statement by the RO, the Board will accept that the 20 issues listed in the October 2009 rating decision have been appealed.  The Veteran has not received an SOC.  As such, the AOJ should take action to do so on Remand.  Manlincon, supra.  If the Veteran does not intend to appeal some or all of the 20 issues decided, he will have an opportunity to decline those issues in any substantive appeal/VA Form 9 he files to perfect any appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran an SOC or SOCs pertaining to the following issues: 

Service connection for peripheral neuropathy of the lower extremities, for peripheral neuropathy of the upper extremities, for hypertension, for a cardiovascular disorder, for a sleep disorder, for an esophageal disability, for a stomach disability, for a liver disorder, for right hip arthritis, for erectile dysfunction, for a kidney disorder, for diabetes mellitus (type II), for a lung disability ( to include chronic obstructive pulmonary disease (COPD)), for a left hip disability, for pancreatitis, and for whether new and material evidence has been received to reopen a claim of service connection for a skin disorder to include allergic dermatitis.  

Also, a compensable rating for a scar of the left buttock; an increased rating for varicose veins of the left leg, currently evaluated as 10 percent disabling prior to August 18, 2010 and 40 percent thereafter; and also an initial rating in excess of 70 percent for major depressive disorder prior to May 28, 2009.  

2.  If a timely substantive appeal is not filed, the claim or claims should not be certified to the Board.  If a timely substantive appeal is filed, the claim or claims should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


